     Case: 1:16-cv-07648 Document #: 49 Filed: 01/13/20 Page 1 of 4 PageID #:332




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and              Case No. 1:16-cv-07648
on behalf of all others similarly situated,

                       Plaintiff,                    Hon. Matthew F. Kennelly

v.

LKQ CORPORATION, a Delaware corporation

                       Defendant.


              PLAINTIFF’S SUPPLEMENT IN SUPPORT OF MOTION TO
                         APPROVE CY PRES DESIGNEES

       Plaintiff Wendell H. Stone Company, Inc.1 (“Plaintiff” or “Stone”), on behalf of itself

and all other Settlement Class Members, hereby supplements Plaintiff’s Motion to Approve Cy

Pres Designees as follows:

       1.      On January 10, 2020 this Court held a hearing on Plaintiff’s Motion to Approve

Cy Pres Designees. (Dkt. 48.)

       2.      During the hearing, the Court asked the Parties to provide additional information

regarding the two proposed cy pres designees. This Supplement is intended to provide such

additional information:

The Illinois Institute of Technology, Chicago-Kent College of Law’s Institute for Science,
Law, and Technology

       3.      According to the attached About page:



1
 Plaintiff’s counsel has conferred with counsel for Defendant LKQ, who indicated that LKQ
does not object to this Supplement or the relief sought in Plaintiff’s Motion to Approve Cy Pres
Designees.


                                                                                                 1
    Case: 1:16-cv-07648 Document #: 49 Filed: 01/13/20 Page 2 of 4 PageID #:332




       ISLAT employs a team of professors, legal fellows, and research assistants to
       conduct cutting-edge legal and policy research on emerging science and
       technology issues. Recently-completed ISLAT projects include a paper on the
       risks of virtual clinical trials, a book chapter on the intersection of genetics and
       art, and a paper on the privacy policies, permissions, and transmissions of mobile
       diabetes apps. ISLAT has worked with legislators, lawyers, and journalists to help
       craft policy and spread awareness of important science and technology issues
       related to genetics, reproductive technologies, and internet privacy.

See ISLAT About Page, a true and accurate copy of which is attached hereto as Ex. A.

       4.      ISLAT has examined a wide-range of technology and privacy issues, including

medical app privacy, predictive policing, and the use of deep-fake video technology. See Ex. A.

The Northwestern Law and Technology Initiative

       5.      As set forth in the attached Law & Technology summary:

       The Initiative operates at the intersection of law and technology, including legal-
       services delivery technologies and laws and regulations governing technologies.
       Our vision for the Initiative is a partnership between Pritzker School of Law,
       McCormick School of Engineering, and external partners such as law firms,
       corporate legal departments, legal aid organizations, courts, other legal-services
       providers, legal technology companies, and information providers.

See Northwestern Law & Technology Initiative summary, a true and accurate copy of

which is attached as Group Ex. B.

       6.      The Initiative has focused on developing technologies for legal services

delivery and, among other issues, has examined the use of Artificial Intelligence in the

provision of legal services. See Group Ex. B.

       7.       “Because ‘money not claimed by class members should be used for the class's

benefit to the extent that is feasible,’ it is appropriate to select a cy pres beneficiary whose

mission aligns with the goals of the TCPA.” Leung v. XPO Logistics, Inc., 326 F.R.D. 185, 205

(N.D. Ill. 2018) (approving National Consumer Law Center as cy pres recipient) (citing Ira

Holtzman, C.P.A. v. Turza, 728 F.3d 682, 689 (7th Cir. 2013)).




                                                                                                   2
    Case: 1:16-cv-07648 Document #: 49 Filed: 01/13/20 Page 3 of 4 PageID #:332




       8.     In this case, both cy pres designees are closely related to the issues underlying the

case: privacy rights at the intersection of modern communications technologies. As such, the

proposed cy pres designees should be approved by the Court.

       WHEREFORE, Plaintiff Wendell H. Stone Company, Inc., on behalf of itself and all

other Settlement Class Members, respectfully requests that the Court approve the two cy pres

designees and award such additional relief as the Court deems necessary and just.



                                                 Counsel for Plaintiff


                                                 /s/ Steven L. Woodrow

                                                 Steven L. Woodrow
                                                 (swoodrow@woodrowpeluso.com)
                                                 Patrick H. Peluso
                                                 (ppeluso@woodrowpeluso.com)*
                                                 Woodrow & Peluso, LLC
                                                 3900 East Mexico Ave., Suite 300
                                                 Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
                                                 Facsimile: (303) 927-0809

                                                 Marc McCallister
                                                 (mmccallister@gmail.com)
                                                 McCallister Law Group, LLC
                                                 200 N. LaSalle, Suite 2150
                                                 Chicago, Illinois 60601
                                                 Telephone (312) 345-0611

                                                 *pro hac vice




                                                                                                 3
    Case: 1:16-cv-07648 Document #: 49 Filed: 01/13/20 Page 4 of 4 PageID #:332




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 13, 2020, I served the above and
foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
filing system, which will send copies of such paper to all counsel of record.

                                             /s/ Steven L. Woodrow




                                                                                                 4
